Citation Nr: 1030166	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-29 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for testicular cancer, to 
include as secondary to ionizing radiation exposure.

2.  Entitlement to service connection for ulcerative colitis, to 
include as secondary to ionizing radiation exposure.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in June 2010.  A transcript 
of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  There is no competent evidence which supports the Veteran's 
assertion that he was exposed ionizing radiation during service 
and the most probative evidence of records supports a finding 
that he was not exposed to ionizing radiation. 

2.  There is no competent medical evidence linking the Veteran's 
testicular cancer to active military service, or any alleged 
exposure to radiation during active service.

3.  There is no competent medical evidence linking the Veteran's 
ulcerative colitis to active military service, or any alleged 
exposure to radiation during active service.





CONCLUSIONS OF LAW

1.  Testicular cancer was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and may not be presumed to have been 
incurred as a result of exposure to ionizing radiation during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311(2009).

2.  Ulcerative colitis was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and may not be presumed to have been 
incurred as a result of exposure to ionizing radiation during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a disability based upon exposure to 
ionizing radiation can be awarded on three different legal bases.  
The first basis is a presumptive basis for diseases specific to 
radiation exposed veterans under 38 C.F.R. § 3.309(d).  The 
second basis is based on exposure to ionizing radiation with the 
subsequent development of a radiogenic disease under 38 C.F.R. § 
3.311.  Finally, the Veteran is entitled to service connection if 
he can establish that a disability warrants service connection as 
defined by the general laws and regulations governing VA 
compensation entitlement, that is on a direct or presumptive 
basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

First, service connection for a radiation-exposed veteran may be 
established on a presumptive basis under 38 U.S.C.A. § 1112(c)(2) 
or 38 C.F.R. § 3.309(d).  VA regulations specify 21 types of 
cancer that warrant presumptive service connection if they become 
manifest in a "radiation-exposed veteran" within specified 
periods of time.  However, testicular cancer and ulcerative 
colitis are not specifically listed as presumptive diseases under 
these provisions.  As such, these provisions do not apply.

Service connection can also be pursued under 38 C.F.R. § 3.311 on 
the basis of exposure to ionizing radiation and the subsequent 
development of a radiogenic disease.  38 C.F.R. § 3.311.  
Essentially, any form of cancer is considered a radiogenic 
disease within the meaning of the applicable regulations.  38 
C.F.R.        § 3.311(b)(2).  When there is evidence that a 
veteran has a radiogenic disease, 38 C.F.R. § 3.311 sets out 
specific requirements for the development of evidence.  The 
regulations require that the RO obtain radiation dose data from 
the Department of Defense and refer the claim to the VA Under 
Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), (b).

The Veteran claims that he was exposed to ionizing radiation 
during service and that his exposure caused his testicular cancer 
and ulcerative colitis.  The Veteran's service personnel records 
show that his military specialty was cannon crewman and that he 
had a security clearance.  Records do not indicate that the 
Veteran worked with or around nuclear weapons or other radiation 
emitting sources.  Further, service treatment records (STRs) fail 
to show treatment of symptoms related to radiation exposure.

In his argument, the Veteran specifically asserts that he worked 
with nuclear weapons while stationed in Germany in 1983 and 1984, 
and later worked with nuclear weapons while stationed at Fort 
Knox.  He stated that while working in certain bunkers in 
Germany, he was required to wear a MOPP suit and a badge.  He 
said that some badges made noise and others changed color when 
exposed to radiation.  He stated that the radiation badges 
indicated that he was exposed to radiation on several occasions 
while he was working with special weapons.  

Although he has alleged that he worked with radiation emitting 
weapons, the Veteran has never claimed to have been exposed to 
ionizing radiation in the form of nuclear weapons testing. 

In support of his claim, the Veteran submitted lay statements 
from his parents and brother.  These letters state that while the 
Veteran was in service, he told them that he handled nuclear 
material.  The lay statements also state that the Veteran's 
testicular cancer is the result of his exposure to radiation 
while his ulcerative colitis is a result of his treatment for 
testicular cancer.

Lay witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994); see 
also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 
659-60 (7th Cir.1991) (lay assertion cannot be "flights of 
fancy, speculations, hunches, intuitions, or rumors about matters 
remote from [the witness's] experience;" witness not competent 
to describe motive because testimony too much like 
psychoanalysis, for which witness not qualified).

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).

In this case, the lay statements have no probative value as each 
family member is restating information that the Veteran provided 
and based upon that information, they are drawing their own 
unsubstantiated conclusions regarding the etiology of the 
Veteran's disabilities.  The family members were not present with 
the Veteran during his active duty and therefore cannot state 
whether he was in fact exposed to radiation.  Further, they do 
not have the requisite medical expertise to render a competent 
and credible opinion regarding any potential nexus between 
radiation exposure and the Veteran's disabilities.  Radiation 
exposure, testicular cancer, and ulcerative colitis and any 
relationship amongst them are not readily observed by a lay 
person.  Therefore, the lay statements from family members have 
no probative value.

Regarding the Veteran's allegation of exposure to radiation, VA 
attempted to verify the Veteran's claim but a negative response 
was received.  In January 2008, the Department of the Army 
indicated that there is no record showing that the Veteran was 
occupationally exposed to ionizing radiation during service.  The 
letter stated that dosimetry is issued to individuals who, in the 
performance of their duties, would reasonably be expected to be 
exposed to 10 percent of the allowable occupational limits for 
radiation.  The letter further stated that fact that there are no 
records of the Veteran being enrolled in a monitoring program may 
be considered evidence that he was not expected to receive a 
significant exposure to ionizing radiation.

Accordingly, based upon the evidence of record, including the 
Veteran's service personnel records, there is no evidence to 
support the assertion that the Veteran was exposed to ionizing 
radiation during active military service.  Service treatment 
records and private treatment records subsequent to service fail 
to show that the Veteran was treated for radiation exposure.  
Therefore, without evidence of exposure to ionizing radiation, 
service connection for testicular cancer cannot be granted 
pursuant to 38 C.F.R. § 3.311.  Ulcerative colitis is not a 
condition eligible for service connection based upon exposure to 
ionizing radiation; therefore, the service connection claim for 
ulcerative colitis cannot be granted pursuant to 38 C.F.R.  
§ 3.311.

Beyond the above, even if the Board assumes (which it does not) 
that the Veteran was somehow exposed to undetonated nuclear 
weapons in German during service, there is simply nothing in the 
records to indicate that these devices exposed the Veteran to 
sufficient radiation to cause the disability at issue.  The 
records would only provide evidence against such a finding.  

Finally, the Board has considered whether the Veteran is entitled 
to service connection for his conditions on a direct basis.  In 
general, service connection requires (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

In this case, the Veteran's STRs fail to show treatment or 
diagnosis of testicular cancer and ulcerative colitis during 
service.  A letter from Dr. G.F.A., MD, dated June 2000, states 
that he treated the Veteran for testicular cancer from October 
1998 to January 1999.  A letter from Dr. B.W., MD, dated 
September 2003, indicates that the Veteran was originally 
diagnosed with ulcerative colitis in April 2001 and that he has 
treated the Veteran for the condition since November 2002.  None 
of the letters or treatment records from private providers link 
the Veteran's testicular cancer or ulcerative colitis to the 
Veteran's active service, weighing somewhat against the claim.  
Further, the United States Court of Appeals for the Federal 
Circuit has determined that a substantial a lapse of time between 
separation from service and post-service treatment for the 
claimed disorder is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

In this case there was a lapse of 12 years between separation 
from service and the treatment of testicular cancer and a lapse 
of 15 years between separation from service and the diagnosis of 
ulcerative colitis, weighing against the claim for direct service 
connection.

Finally, the Board notes that the Veteran has not claimed that 
either condition is the result of his active service, other than 
to relate his conditions to in-service radiation exposure, which 
has not been shown by the evidence.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.  
In this case, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
testicular cancer and ulcerative colitis.  The benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  
The appeals are denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2007 that fully addressed all three 
notice elements, included the criteria for radiation claims, and 
included the radiation exposure questionnaire, and was sent prior 
to the initial RO decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is no indication that the Veteran's 
disabilities are a result of his active service.  Exposure to 
radiation has not been found and the Veteran has not alleged that 
his disabilities are otherwise related to his active service.   
STRs fail to show treatment or diagnosis of either disability 
during service.  Evidence dated subsequent to service shows that 
the testicular cancer was treated from 1998 to 1999 and that 
ulcerative colitis was diagnosed in April 2001.  None of the 
treatment records relate the Veteran's disabiities to his active 
service or alleged exposure to radiation during service.  Both 
disabilities manifest many years after the Veteran separated from 
service.  Accordingly, without evidence linking the testicular 
cancer and ulcerative colitis to service, a VA examination is not 
warranted for either disability.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained private treatment records and the 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for testicular cancer, to 
include as secondary to ionizing radiation exposure, is denied.

Entitlement to service connection for ulcerative colitis, to 
include as secondary to ionizing radiation exposure, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


